DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed May 5, 2022.
Claims 1-4, 7, 9-13, and 31-36 are allowable. Claims 14-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on September 23, 2021, is hereby withdrawn and claims 14-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Zimmer on May 12, 2022.

The application has been amended as follows: 
Cancel claim 7 without prejudice

Claim 9, line 2 change “in an amount of at least 20 weight percent” to --in an amount of 20-90 wt. %--

Claim 14, line 9, change “aryl-alkyl.” to --aryl-alkyl,
wherein the monomeric photocurable material comprises isocyanurate polyacrylate:
wherein the monomeric photocurable material is present in an amount of 10-90 wt. %, based on total weight of the polymerizable liquid:
wherein the oligomeric photocurable material is present in an amount of 10-70 wt. %, based on total weight of the polymerizable liquid:
wherein the photoinitiator component is present in an amount of up to 5 wt. %, based on the total weight of the polymerizable liquid; and
wherein the dye component is present in an amount of 0.0005-0.02 wt. %, based on the total weight of the polymerizable liquid.--

Cancel claims 15, 16, 17, and 18 without prejudice

Claim 19, line 1 change “of claim 18” to --of claim 14--

Claim 19, line 2 change “in an amount of at least 20 weight percent” to --in an amount of 20-90 wt. %--


Claims 1-4, 9-14, 19, and 31-36 wherein claims 1-4, 7, 9-13, and 31-36 read on a polymerizable liquid and claims 14 and 19 read on a polymerizable liquid.

Allowable Subject Matter
Claims 1-4, 9-14, 19, and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Oshima e al (WO 2008/078469).

Summary of claim 1:
A polymerizable liquid comprising:
a monomeric photocurable material, an oligomeric photocurable material, or mixtures thereof;
a photoinitiator component; and
a dye component,
wherein the monomeric photocurable material comprises isocyanurate polyacrylate;
wherein the monomeric photocurable material is present in an amount of 10-90 wt. %, based on total weight of the polymerizable liquid;
wherein the oligomeric photocurable material is present in an amount of 10-70 wt. %, based on total weight of the polymerizable liquid;

wherein the photoinitiator component is present in an amount of up to 5 wt. %, based on the total weight of the polymerizable liquid;
wherein the dye component is present in an amount of 0.0005-0.02 wt. %, based on the total weight of the polymerizable liquid;
wherein the dye component fades during post photocuring of the polymerizable liquid to provide an article that when cured satisfies the relation 
    PNG
    media_image1.png
    31
    27
    media_image1.png
    Greyscale
 > 0.75 where Ta and Tc are maximum transmittance values from 400-500 nm for the article and a dyeless control article, respectively.

Summary of claim 14:
A polymerizable liquid comprising:
a monomeric photocurable material, an oligomeric photocurable material, or mixtures thereof;
a photoinitiator component; and
a dye component comprising a dye of formula I:

    PNG
    media_image2.png
    165
    595
    media_image2.png
    Greyscale

wherein R1-R8 are independently selected from the group consisting or hydrogen, alkyl, and  -OR9 wherein R9 is selected from the group consisting of hydrogen, alkyl, aryl, alkyl-aryl and aryl-alkyl,
wherein the monomeric photocurable material comprises isocyanurate polyacrylate;
wherein the monomeric photocurable material is present in an amount of 10-90 wt. %, based on total weight of the polymerizable liquid;
wherein the oligomeric photocurable material is present in an amount of 10-70 wt. %, based on total weight of the polymerizable liquid;
wherein the photoinitiator component is present in an amount of up to 5 wt. %, based on the total weight of the polymerizable liquid;
wherein the dye component is present in an amount of 0.0005-0.02 wt. %, based on the total weight of the polymerizable liquid.

Oshima teaches a composition that contains a polyfunctional (meth)acrylate, a monofunctional monomer having (meth)acryloyl groups, a dye that changes color when irradiated in that it is a photofading dye, and a photopolymerization initiator (0012).  Oshima further teaches the dye to include curcumin.  However, Oshima does not teach or fairly suggest the claimed polymerizable liquid wherein the monomer is an isocyanurate polyacrylate, wherein the maximum transmittance satisfies the claimed equation, and wherein the amount of the dye is as claimed.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763